Citation Nr: 1538606	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-31 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1941 to September 1942 with the Philippine Commonwealth Army and from March 1945 to June 1946 with the Recognized Guerrillas and Combination Service.  He was also a former Prisoner of War (POW) from April 1942 to September 1942.  The Veteran passed away in February 1965 and the appellant in this case is the Veteran's surviving spouse.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  July 2011 rating decision of the Department of Veterans Affairs (VA) Manila Regional Office (RO) in Pasay City, Philippines, which denied the appellant's request to reopen her claim for entitlement to service connection for the cause of the Veteran's death.  

The claim for entitlement to dependency and indemnity compensation was previously denied in a final June 1965 rating decision.  In a January 2014 decision, the Board found that new and material evidence had been submitted, reopened the issue of entitlement to service connection for the cause of the Veteran's death, and remanded the matter for further development.  That development was completed, and the issue was returned to the Board for appellate review.

In January 2010, the appellant sent VA correspondence stating that the Veteran had been receiving pension from VA prior to his death, and inquired as to whether his "pension" could be transferred to her as his surviving spouse.  The Board notes that the Veteran had been receiving monthly compensation for a service-connected disability, as opposed to non-service connected pension.  In January 2011, the appellant clarified that she was claiming entitlement to the transfer and receipt of the compensation granted the Veteran due to his gunshot wound incurred during WWII.  The RO sent her a letter, in February 2011, explaining that a veteran's entitlement to VA benefits ends with his death and does not "transfer" to his survivors or heirs and that instead, survivors must establish entitlement to VA benefits in their own right according to the eligibility criteria for dependency and indemnity compensation (DIC).  The appellant then submitted a claim for DIC in April 2011, but in that correspondence, also stated her belief that the law states that money, benefits, or property left by her husband at his death would automatically transfer to his living heir.  In September 2011, she submitted a letter disagreeing with "the decision" denying her application for the transfer of the Veteran's service-connection benefits to her and stating her intention to appeal this decision.  

The Board notes that the February 2011 letter represents clarification from the RO regarding the availability of certain benefits, as opposed to a decision which could be subject to an appeal.  The appellant is essentially asserting that she is entitled to continuing service connection compensation payments, as a transfer of property/her inheritance, following the death of her legal spouse, the Veteran.  However, as explained by the RO, the Veteran's entitlement to VA benefits under section 38 of the United States Code ended at the time of his death, and therefore, the service connection payments which he received during his life do not represent "property" to be transferred to any surviving spouse or heirs.  The Board further notes that there can be no prejudice to the appellant from any failure to adjudicate such an issue, as the appellant is asking for a benefit that does not exist under VA law.  Survivors must establish entitlement to VA benefits in their own right according to the eligibility criteria for DIC, and adjudication of the appeal of the denial of entitlement to service connection for the cause of the Veteran's death (which would, in turn, entitle the appellant to DIC payments) is adjudicated below.  



FINDINGS OF FACT

1.  The Veteran died in February 1965, and the official death certificate lists the immediate cause of death as pneumonia, lobar right; there were no morbid conditions giving rise to the immediate cause of death and no other significant conditions contributed to the Veteran's death.

2.  Pneumonia, lobar right, was not present in service and has not been shown to be etiologically related to service.

3.   The Veteran was a former Prisoner of War (POW) from April 1942 to September 1942; his cause of death, pneumonia, is not among the enumerated disabilities for which service connection may be granted presumptively based on status as a former Prisoner of War, nor did the Veteran's death relate to any such disability.

4.  At the time of the Veteran's death, he was service-connected for residuals gunshot wound, right leg, cicatrices healed, with limitation of motion of the ankle joint, and injury to muscle group XI. 

5.  The Veteran's service-connected residuals gunshot wound, right leg, cicatrices healed, with limitation of motion of the ankle joint, and injury to muscle group XI, did not cause, contribute to, or hasten his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5103(a) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Adequate notice was provided to the appellant in an August 2013 letter.  Although the initial unfavorable decision was issued prior to the sending of complete notice, the claim was subsequently readjudicated in a supplemental statement of the case in November 2014, and thus the appellant suffered no prejudice.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of  the case).  Accordingly, the duty to notify has been fulfilled. 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service treatment records and official certificate of death have been associated with the claims folder and a VA medical opinion was obtained in relation to appellant's claim for service connection for the cause of the Veteran's death.  The VA medical opinion obtained pursuant to the January 2014 remand directives discussed the effects of the Veteran's service-connected residuals gunshot wound, provided a detailed explanation of the potential causes of lobar pneumonia, and thoroughly explained his conclusion that it was not at least as likely as not that the service-connected disability caused or contributed to the Veteran's death.  As the Board finds the opinion adequate and in substantial compliance with the prior remand directives, additional remand for a supplemental opinion is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  

Finally Although records of the Veteran's hospitalization from the day leading up to his death have not been requested or associated with the file, when considering the opinion provided by the VA physicians, and the small likelihood that the Cagayan Provincial Hospital would be able to produce a record from approximately 50 years ago, the Board finds that remanding the matter to try to acquire these documents would merely result in further delay without a reasonable possibility of benefiting the appellant.   See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided); See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant). 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.

II.  Service Connection for the Cause of the Veteran's Death

Dependency and Indemnity Compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2015).

A Veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.303(a).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c) .

Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge when all the evidence establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) .

A presumption of service connection exists if a Veteran who was a POW is diagnosed with certain enumerated diseases which are presumed to have been incurred in service if they manifest to a compensable degree at any time after service.  38 C.F.R. §§ 3.307(a)(5), 3.309(c).  Those diseases are psychosis; any of the anxiety states; dysthymic disorder (or depressive neurosis); organic residuals of frostbite; post-traumatic osteoarthritis; atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia); stroke and its complications; avitaminosis; beriberi (including beriberi heart disease); chronic dysentery; helminthiasis; malnutrition (including optic atrophy associated with malnutrition); pellagra; any other nutritional deficiency; irritable bowel syndrome; peptic ulcer disease; peripheral neuropathy except where directly related to infectious causes; cirrhosis of the liver; and osteoporosis.  38 U.S.C.A. §§ 1101, 1110, 1112(b), 1113 (West 2014); 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c) (2015).  Pneumonia and blood poisoning (also known as septicemia) are not among the enumerated diseases for which such presumption applies.

The Veteran died in February 1965, approximately two decades after his discharge from active duty.  As indicated in the official death certificate supplied by the National Statistics Office, the cause of the Veteran's death was pneumonia lobar, right.  No other morbid conditions giving rise to the pneumonia, or other significant conditions contributing to the death, but not related to the cause of death, were noted.  

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  Rather than arguing that the pneumonia was related to service, the appellant asserted, in a statement received by VA in July 2011, that while he was ill, the Veteran was battling numbness to his body with pain at the site of his gunshot wound up until his death.  In a May 2011 statement, the appellant also noted that the medical attendant at the hospital certified that the Veteran's death was due to pneumonia and blood poisoning.  

The record contains multiple copies of two different versions of both the Veteran's death certificate and the Veteran's record from the Record of the Register of Death from the Office of the Local Civil Registrar of the municipality of Enrile, Cagayan, Philippines.  One death certificate lists only one cause of death, pneumonia, lobar right, with the other listing antecedent causes of death as pneumonia, lobar right and blood poisoning, with "and blood poisoning" in a slightly different font.  Additionally, the Record of the Register of Death for the Veteran issued in March 1965 lists only pneumonia lobar right as the cause of death, while the Record of the Register of Death for the Veteran issued in June 1975 lists both pneumonia lobar right and blood poisoning, with "& blood poisoning" appearing in a different font and slightly to the side.  All of these documents, on their face, have been certified as true and correct copies.  Following the Board remand, the AOJ informed the appellant that uncertified copies of such documents could not be accepted.  The appellant then submitted a copy of the original Certificate of Death, certified by the local civil registrar, which only listed pneumonia, lobar right as the direct cause of death, without mention of blood poisoning.  The Board finds that this final document represents the true and valid version of the document, and does not find the other versions containing notations of blood poisoning as an additional cause of death to be probative, particularly given that these additions appear only in later-submitted versions of the documents, the font used for the typing of "blood poisoning" is completely different from anything else on the relevant documents, and there is no clear indication regarding who made such additions.  As there is no other evidence of record indicating that "blood poisoning" represented an additional cause of the Veteran's death, the Board finds that a preponderance of the evidence is against a finding that the Veteran's cause of death included both blood poisoning and right lobar pneumonia, and instead demonstrates that the sole cause of death was right lobar pneumonia.

Service treatment records (STRs) are devoid of reference to, complaint of, or treatment for, pneumonia.  STRs include documentation regarding an in-service gunshot wound and appendicitis, but nothing indicating the presence of pneumonia or other pulmonary dysfunction.  A November 1947 Report of Physical Examination of Enlisted Personnel Prior to Discharge, Release from Active Duty, or Retirement notes the lungs as normal and chest x-rays demonstrating a fluoroscopically healthy chest.  There is also no evidence of record to indicate that the Veteran had experienced continuous pulmonary symptoms between his separation from service and the date of his death, approximately 20 years later.

Pursuant to the Board's January 2014 remand instructions, VA obtained a medical opinion to determine whether it was at least as likely as not that the Veteran's service-connected residuals gunshot wound, right leg, contributed substantially or materially to the cause, combined to cause, or aided or lent assistance to producing the Veteran's death.  In a September 2014 report, the VA examiner noted review of the claims file and service treatment records, as well as the Board's remand, and acknowledged that the Veteran incurred a right leg gunshot wound during service in June 1945 and died in February 1965.  Review of the official death certificate from the NSO showed that the condition directly leading to death was pneumonia, lobar right, with no contributory conditions for death listed.  The examiner then went on to discuss in detail the causes of, and risk factors for, pneumonia.  He concluded that there is no mention in the medical literature of gunshot wound injury either acting as a direct cause or a risk factor for pneumonia.  The examiner explained that the pathophysiology and pathogenesis of pneumonia is a direct invasion of an infectious agent to the lungs through oronasal passages or route, and that the development is dependent on an individual's immune system.  A healed gunshot wound of several decades, he specified, has no role whatsoever in affecting the Veteran's immune response at the time of death, because the integumentary musculoskeletal system and any disruption, injury or disease it may have encountered, as well as any residuals, have no means of affecting the immune system at a cellular level.  The nature of gunshot wounds are in the physical, gross, or macroscopic category while the immune system is at the microscopic and chemical category.  Hence, he explained, factors affecting the immune system have to be in the same microscopic and/or chemical category, such as HIV/AIDS brought on by a microscopic agent/virus  or diabetes which is characterized by high blood sugar and is in the chemical or metabolic level.   He concluded, therefore, that the Veteran's service-connected residuals of gunshot wound right leg was less likely than not a principal or contributory cause of his death.

When considering the evidence of record under the laws and regulations at issue, the Board concludes that entitlement to service connection for the cause of the Veteran's death is not warranted.  As discussed previously, the official and accepted version of the Veteran's Certificate of Death and record from the Register of Death lists pneumonia, lobar right as the cause of death.  While the appellant is competent to report that the Veteran complained of pain at the site of his gunshot wound leading up to his death, there is no competent evidence of record indicating, even assuming such pain were present, that this provides any indication that the service-connected residuals of gunshot wound, right leg, contributed substantially or materially to the cause, combined to cause, or aided or lent assistance to producing the Veteran's death.  The Veteran's service treatment records do not show that he developed pneumonia or other pulmonary abnormality during service, and there is no competent evidence that establishes an etiological relationship between pneumonia, lobar right and the Veteran's active military service.  There is further no competent evidence linking service-connected residuals of gunshot wound, right leg, with pneumonia.  Rather, a VA medical opinion is of record describing the various causes of pneumonia and thoroughly explaining the conclusion reached that residuals of a right leg gunshot wound from more than 20 years prior was less likely as not a principal or contributory cause of the Veteran's death.  The Board finds the VA medical report should be accorded significant probative weight, as it was based on full consideration of the Veteran's documented history and the appellant's lay assertions, as noted in the prior Board remand, and is supported by a clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  Finally, pneumonia is not among the disabilities enumerated under 38 C.F.R. § 3.309(c) for which service connection can be presumed for veterans, such as this one, who were formerly POWs.  

For the reasons discussed above, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and service connection may not be awarded on either direct or presumptive bases.  As such, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

Service connection for the cause of the Veteran's death is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


